Citation Nr: 0022284	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for arthralgia.

5.  Entitlement to an increased evaluation for arthrotomy, 
right knee, currently evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from October 1945 to 
September 1949, and from January 1951 to October 1969.  The 
Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
review.

First, in his June 1998 claim, the veteran notified the RO 
that he received treatment for his disabilities at the VA 
outpatient clinic in Daytona Beach, Florida, and that he had 
received treatment at VAMC Roanoke, Virginia in 1969-70.  The 
claims file indicates that the RO requested records of VAMC 
Gainesville, Florida, and contains a radiographic report from 
Daytona Beach.  It is unclear, however, whether there are 
other records from the Daytona Beach facility.  The record 
does not show that any records were requested or received 
concerning the earlier treatment in Virginia.  Such records 
are deemed to be within the control of VA and should have 
been included in the record, as they may be determinative of 
the claims.  Therefore a remand is necessary for the purpose 
of obtaining such records. See Bell v. Derwinski, 2 Vet. App. 
492 (1992).

Second, the October 1998 VA examination report is 
insufficient for the purposes of evaluating the veteran's 
service-connected arthralgia and lower back and right knee 
disabilities.  Specifically, the examiner did not record 
findings of functional loss due to pain; X-rays of the 
veteran's back were not obtained; and the specific joints 
affected by arthralgia, as well as the manifestations of this 
disability, were not identified.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  In addition, "where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see Snuffer v. Gober, 10 Vet. App. 
400 (1997).  The Board notes that a claim for increase in 
disability evaluation is considered a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle, supra.

In his substantive appeal, the veteran explained that he 
claimed a shoulder disability as secondary to his service-
connected lumbosacral strain.  The RO has not considered the 
veteran's claim on this basis, nor has it given the veteran 
notice of the laws and regulations governing secondary 
service connection.  

Finally, the October 1998 VA examination report contains a 
diagnosis of osteoarthritis of the right knee, and notes 
limitation of motion in addition to the residuals of the 
inservice arthrotomy with re-section of the medial meniscus.  
However, the RO has not considered whether separate, 
compensable evaluations for this disability may be warranted 
under Esteban v. Brown, 6 Vet. App. 259 (1994).  See also 
VAOPGCPREC 23-97 (July 1997).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
VA medical records of treatment accorded 
the veteran that are not already of 
record.  In particular, the RO should 
obtain all records of treatment accorded 
the veteran at VA facilities in Daytona 
Beach, Florida, and Roanoke, Virginia.

2.  The RO should accord the veteran 
examinations by the appropriate 
specialists to determine the extent of 
his service-connected lower back and 
right knee disabilities, and his 
arthralgia.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner(s) for review in 
conjunction with the examinations.  The 
examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
effects of pain and weakness on range of 
motion and functionality in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The examiner should specify the joints 
affected by the service-connected 
arthralgia.  If the veteran's service-
connected back and right knee are also 
affected by the arthralgia, the examiner 
is requested to identify what symptoms 
are the result of the service connected 
lumbosacral strain versus the service-
connected arthralgia, concerning his 
lower back disability; and what symptoms 
are the result of the service-connected 
right knee disability, including 
postoperative meniscectomy and 
arthrotomy, versus the service-connected 
arthralgia.  If it is not possible to so 
determine, the examiner should so state.

3.  The RO should re-evaluate the 
veteran's service-connected lumbosacral 
strain, right knee arthrotomy, and 
arthralgia and determine whether 
increased evaluations are appropriate.  
In doing so, the RO should also consider 
whether the manifestations of the 
veteran's service-connected right knee 
disability warrant separate, compensable 
evaluation under separate diagnostic 
codes, under Esteban, supra, and 
VAOPGCPREC 23-97.

4.  The RO should consider the veteran's 
recent argument that his claimed shoulder 
disability is secondary to his service-
connected back disability.  

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative, if applicable, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.  The 
supplemental statement of the case should 
include the law and regulations 
pertaining to secondary service 
connection.  

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


